In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-19-00099-CV



              LOAD TRAIL, LLC, Appellant

                            V.

               JOSEPH JULIAN, Appellee




         On Appeal from the 62nd District Court
                Lamar County, Texas
                Trial Court No. 86844




       Before Morriss, C.J., Burgess and Stevens, JJ.
               Opinion by Justice Burgess
                                                 OPINION

         Load Trail, LLC (Load Trail), appeals from the trial court’s judgment confirming an

arbitration award in favor of Joseph Julian. In a single appellate issue, Load Trail argues that the

arbitration award should be vacated because the arbitrator exhibited evident partiality. We

affirm the judgment of the trial court.

I.       Background

         In May 2017, Julian became employed by Load Trail, a trailer manufacturer in Sumner,

Texas. Julian’s job consisted of transporting parts from a rack to assembly line welders. Julian

was injured approximately two months after he began working for Load Trail when, while lifting

a toolbox, he was knocked to the ground by what he believed was a forklift. According to a

witness, the forklift driver1 was transporting a metal wall. When the forklift driver attempted to

move the wall up to the front of the forks, the wall fell off and struck Julian on the right side of

his back shoulder, knocking him to the ground. The forklift driver helped Julian up, apologized,

and the two went to the supervisor’s office to report the accident.

         After reporting the accident, Julian left work for the day. Julian indicated that his legs

and back hurt after the accident and described it as the worst pain he had ever experienced.

Julian was ultimately diagnosed with herniated discs at L4-L5 and L5-S1, for which he

underwent lumbar fusion surgery.2 Julian also suffered from neck pain following the accident.


1
 Julian did not know the name of the forklift driver involved in the accident. Load Trail disclosed the identities of
the two forklift drivers working in Building A on the accident date at mediation but admitted that they did not
interview either of them about the incident.
2
 Julian’s employment was terminated for an unauthorized hospital visit, filing a false injury report, and unauthorized
leave of work on July 28, 2017, following the July 25, 2017, accident. Julian testified that he had provided a written
                                                          2
Julian testified that he could no longer play with his children and that, although he attempted to

resume work on two different occasions, he was physically unable to do manual labor.

           Following his injury, Julian sued Load Trail, a nonsubscriber to the Texas workers’

compensation system, alleging negligence, negligence per se, and gross negligence. He sought

damages of over $1,000,000.00. Julian’s claims were ordered to mediation pursuant to Load

Trail’s arbitration policy and procedures, a condition-of-employment arbitration policy governed

by the Federal Arbitration Act (FAA). The arbitration was conducted for three days before the

Honorable T. King Fifer. In his Final Award, which included a detailed outline of the evidence

on which he relied, Fifer found Load Trail negligent in failing to provide a safe workplace and

awarded Julian $930,000.00 in damages.                   Julian thereafter filed a motion to confirm the

arbitration award in the trial court, while Load Trail moved to vacate the award. Following a

hearing, the trial court entered an amended final judgment3 confirming the arbitrator’s Final

Award. This appeal followed.




statement to Stanley Montalvo, Load Trail’s safety compliance manager, that indicated that he had been hit by a
forklift. He further testified that Montalvo asked him to sign a blank witness statement, which Montalvo later filled
out. The incident described in Montalvo’s report did not mention the forklift and stated that Julian was injured
while lifting a toolbox. Julian never saw his written statement again after handing it to Montalvo.
3
    The amended final judgment indicated that the trial court considered:
           (1) Plaintiff’s Motion to Confirm Arbitration Award and Enter Judgment; (2) Defendant’s
           Original and Supplemental Response to Plaintiff’s Motion to Confirm Arbitration Award and
           Enter Judgment; (3) Defendant’s Original and Supplemental Motion to Vacate Arbitration Award;
           (4) Defendant’s Motion to Modify Judgment; (5) all exhibits to the foregoing filings; (6) the
           Court’s file—including the entire record from the Arbitration proceeding, which also includes the
           Arbitrator’s Findings of Fact and Conclusions of Law and Defendant’s Objections to Plaintiff’s
           Proposed Findings of Fact and Conclusions of Law, of which the court took judicial notice at the
           October 7, 2019, and December 2, 2019, hearings; and (7) argument of counsel.
                                                           3
II.      Standard of Review

         “The Federal Arbitration Act imposes significant limits on judicial review in order that

arbitration will be ‘efficient and cost-effective’ for the parties.” Householder Grp. v. Caughran,

354 F. App’x 848, 850 (5th Cir. 2009) (per curiam) (quoting Positive Software Solutions, Inc. v.

New Century Mortg. Corp., 476 F.3d 278, 280 (5th Cir. 2007) (en banc)). Although review of

the confirmation of an arbitration award is de novo, our review of such an award, “[i]n light of

the strong federal policy favoring arbitration, . . . is extraordinarily narrow.” Rain CII Carbon,

LLC v. ConocoPhillips Co., 674 F.3d 469, 472 (5th Cir. 2012) (quoting Brook v. Peak Int’l, Ltd.,

294 F.3d 668, 672 (5th Cir. 2002)); see Xtria L.L.C. v. Int’l Ins. All., Inc., 286 S.W.3d 583, 591

(Tex. App.—Texarkana 2009, pet. denied). “Courts consistently emphasize the narrowness of

judicial review of arbitration awards, describing it as ‘among the narrowest known to the law.’”

Pfeifle v. Chemoil Corp., 73 F. App’x 720, 723 (5th Cir. 2003) (quoting ARW Expl. Corp. v.

Aguirre, 45 F.3d 1455, 1462 (10th Cir. 1995)). The arbitrator’s decision must be given a high

level of deference, and “[t]he court must resolve any doubts or uncertainties in favor of

upholding the award.” Brabham v. A.G. Edwards & Sons Inc., 376 F.3d 377, 385 n.9 (5th Cir.

2004).

III.     Analysis

         Section 10(a) of the FAA authorizes a reviewing court to vacate an arbitration award:

         (1)    where the award was procured by corruption, fraud or undue means;

         (2)    where there was evident partiality or corruption in the arbitrators, or either
         of them;


                                                  4
        (3)    where the arbitrators were guilty of misconduct in refusing to postpone the
        hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent
        and material to the controversy; or of any other misbehavior by which the rights
        of any party have been prejudiced; or

        (4)    where the arbitrators exceeded their powers, or so imperfectly executed
        them that a mutual, final, and definite award upon the subject matter submitted
        was not made.

9 U.S.C.A. § 10(a).4 The party moving to vacate an arbitration award bears the burden of proof.

Lummus Global Amazonas S.A. v. Aguaytia Energy del Peru S.R. Ltda., 256 F.Supp.2d 594, 604

(S.D. Tex. 2002).

        Load Trail complains that the trial court erred in failing to vacate the award solely based

on the arbitrator’s evident partiality. See 9 U.S.C.A. § 10(a)(2). More particularly, it complains

that the arbitrator’s rulings and behavior during the arbitration proceeding displayed evident

partiality amounting to actual bias and that bias was further evidenced in the arbitrator’s findings

and Final Award. “To establish evident partiality based on actual bias, the party urging vacatur

must produce specific facts from which ‘a reasonable person would have to conclude that the

arbitrator was partial to one party.’” Caughran, 354 F. App’x at 852 (quoting Weber v. Merrill

Lynch Pierce Fenner & Smith, Inc., 455 F.Supp.2d 545, 550 (N.D. Tex. 2006)). “This is an

‘onerous burden,’ because the urging party must demonstrate that the alleged partiality is ‘direct,

definite, and capable of demonstration rather than remote, uncertain or speculative.’”                 Id.

(quoting Weber, 455 F.Supp.2d at 550)).




4
Arbitration awards under the FAA may be vacated only for the reasons provided in Section 10. See Citigroup
Global Mkts., Inc. v. Bacon, 562 F.3d 349, 358 (5th Cir. 2009).
                                                    5
       In support of its claim, Load Trail argues that the arbitrator’s statements to Load Trail’s

counsel during the arbitration proceeding demonstrated actual bias. The first such complaint

regarding the arbitrator’s statements to counsel concern counsel’s objections to certain of

Julian’s exhibits. The arbitrator stated:

       Here’s what I want you to do. We’re wasting time here.

       If you have these exhibits and they’re out of Bates range, you all should have
       figured this out last night, that we got some problem. I don’t want to waste time
       going through exhibits when I know full well you got them.

After counsel stated, “I’m going to assert my objections,” the arbitrator responded, “I’m going to

let you assert your objections, but I want you to hear me. We got a limited amount of time

today; all right.” After counsel stated a somewhat lengthy objection to the first exhibit, the

arbitrator stated, “We’re going to take a five-minute break, then I’m going to give you 10

minutes to put your objections on the record; all right. We will start at 9:00 o’clock. Understand

me?” At that point, counsel indicated that he had his objections ready and could go through

them then. The arbitrator overruled each objection. Load Trail also contends that the arbitrator

demonstrated bias for admonishing counsel for objecting after a witness had responded to a

question.

       Load Trail further complains that the arbitrator demonstrated bias against its counsel

when it “pressured him to settle with Julian.” In what Load Trail describes as a “startling,

unmasked display of bias,” the arbitrator stated, prior to Julian’s testimony and before Load Trail

put on any of its witnesses:



                                                6
         Here’s what I’m going to do. Here’s what I’d like you all to do. We’re going to
         go to lunch. But before we go to lunch, I want to see if you all can figure out how
         to resolve this case.

                  [Counsel for Appellee]: Yes, sir.

                  [Counsel for Appellee]: Yes, Your Honor.

                  Arbitrator: You hearing me, [counsel for Appellant]?

                  [Counsel for Appellant]: Yes, Your Honor.

Finally, Load Trail has scoured the record and has recited perhaps every instance during the

three-day hearing in which the arbitrator overruled any objection it voiced. Load Trail claims

that the totality of these circumstances would compel a reasonable person to conclude that the

arbitrator was partial to Julian.5 Load Trail additionally complains that the arbitrator’s findings

and award demonstrate evident partiality.6 It contends that, because no reasonable person could

have found Julian’s testimony credible, “[o]nly partiality could have blinded the arbitrator to this

conclusion.”

         Julian responds that Load Trail waived its evident partiality claim by failing to raise that

complaint during the arbitration proceeding. “In judicial proceedings, the requirements for

5
 There is no indication in the record that Julian or his attorneys knew the arbitrator or had any dealings with him
before the arbitration, and Load Trail makes no such contention. Julian represents in his brief that neither he nor his
counsel had a previous relationship with the arbitrator, a former Dallas County judge.
6
 Load Trail claims that, in making findings that favored Julian, “the arbitrator often accepted as true testimony that
was conclusively disproven by physical facts, was conclusory, or otherwise constituted ‘no evidence’ under the
law.” In addition to complaints regarding the arbitrator’s detailed findings, Load Trail complains that the arbitrator
did not include findings about “(1) the manner in which Load Trail supervised the phantom [forklift driver], (2) how
that manner of supervision breached the duty of ordinary care, and (3) why that manner of supervision was a
substantial factor in the collision and without which the collision would not have occurred.” Load Trail continues,
“And there is no evidence to support a conclusion that a reasonably prudent employer should have anticipated the
danger of a forklift collision from the unknown manner in which Load Trail supervised the phantom [forklift
driver].” Load Trail also claims that the damage award included an award for physical pain and mental anguish and
that the opinions of Julian’s medical experts were conclusory and based on incomplete or false information.
                                                          7
preserving complaints and for the record are set out, respectively, in Rules 33 and 34 of the

Texas Rules of Appellate Procedure. Although these rules are not written for appeals from

arbitration awards, their principles should govern such appeals.” Nafta Traders, Inc. v. Quinn,

339 S.W.3d 84, 101 n.80 (Tex. 2011). Indeed, a party can waive an otherwise valid objection by

proceeding with the arbitration despite knowledge of facts giving rise to such an objection.

Graham-Rutledge & Co. v. Nadia Corp., 281 S.W.3d 683, 688 (Tex. App.—Dallas 2009, no

pet.). As a result, “[a] party who knows or who has reason to know of an arbitrator’s alleged bias

but remains silent pending the outcome of the arbitration waives the right to complain.” Tex.

Health Mgmt., LLC v. Healthspring Life & Health Ins. Co., No. 05-18-01036-CV, 2020 WL

3071729, at *4 (Tex. App.—Dallas June 10, 2020, no pet.) (mem. op.). When a party believes

the arbitrator is biased, he “may not sit idly by during an arbitration procedure and then

collaterally attack that procedure on grounds not raised before the arbitrator when the result turns

out to be adverse.” Bossley v. Mariner Fin. Grp., Inc., 11 S.W.3d 349, 351–52 (Tex. App.—

Houston [1st Dist.] 2000), aff’d, 79 S.W.3d 30 (Tex. 2002); see Dealer Computer Servs., Inc. v.

Michael Motor Co., 485 F. App’x 724, 727 (5th Cir. 2012) (party seeking to vacate arbitration

award based on evident partiality must object during arbitration; failure to do so results in waiver

of right to object); Delta Mine Holding Co. v. AFC Coal Props., Inc., 280 F.3d 815, 821 (8th Cir.

2001) (“Even when a neutral arbitrator is challenged for evident partiality, the issue is deemed

waived unless the objecting party raised it to the arbitration panel.”); Cook Indus., Inc. v. C. Itoh

& Co. (Am.), 449 F.2d 106, 107–08 (2d Cir. 1971) (“Where a party has knowledge of facts

possibly indicating bias or partiality on the part of an arbitrator he cannot remain silent and later

                                                 8
object to the award of the arbitrators on that ground. His silence constitutes a waiver of the

objection.”).

       Yet, Load Trail, having become aware of what it deemed a “startling, unmasked display

of bias” during the proceeding, failed to voice any objection to what it perceived to be the

arbitrator’s actual bias. And, at the conclusion of the proceeding, the arbitrator asked the parties

if “there [was] anything else for the purposes of [their] record that need[ed] to be offered or

talked about before [they] dismiss[ed]?” Load Trail responded, “No, Your Honor.”

       Load Trail claims, though, that waiver does not apply when a party does not know the

basis for the evident-partiality challenge until after the arbitration. See Commonwealth Coatings

Corp. v. Cont’l Cas. Co., 393 U.S. 145, 146 (1968) (noting that facts supporting claim were not

known until after an award had been made). While that may be the case, the complaints Load

Trail has offered in support of its actual bias claim that are based on the arbitrator’s conduct

during the arbitration proceeding were certainly known to it before the proceeding was

concluded.      While acknowledging that its brief explained that “the arbitrator engaged in

numerous acts demonstrating actual bias against Load Trail,” Load Trail nevertheless claims that

waiver should not apply because it “remained hopeful that the arbitrator’s award would be fair

and grounded in evidence and the law, as the parties’ agreement required.” And, because its

actual bias claim was not based on a failure to disclose, but instead on the arbitrator’s own bias,

Load Trail claims that “a pre-award actual-bias objection risked provoking the arbitrator and

possibly eliminating any chance Load Trail had for a fair decision.” Load Trail therefore

decided that, rather than potentially offending the arbitrator by objecting to perceived actual bias,

                                                 9
it would not object. That choice resulted in waiver of Load Trail’s claims of actual bias that

allegedly occurred during the arbitration proceeding. See Dealer Computer Servs., Inc., 485 F.

App’x at 727.

         Even assuming no waiver of its actual bias claims emanating from the proceeding, Load

Trail failed to satisfy the onerous burden of establishing “specific facts from which ‘a reasonable

person would have to conclude that the arbitrator was partial to one party.’” Caughran, 354 F.

App’x at 852 (quoting Weber v. Merrill Lynch Pierce Fenner & Smith, Inc., 455 F.Supp.2d 545,

550 (N.D. Tex. 2006)).7

         Claims of perceived actual bias during the proceeding aside, Load Trail would have this

Court vacate the Final Award based on alleged fallacies in the arbitrator’s findings of fact and

award, claiming those alleged fallacies indicate bias.8 This Court is not permitted to “conduct a



7
 See Weber v. Merrill Lynch Pierce Fenner & Smith, Inc., 455 F.Supp.2d 545, 549 (N.D. Tex. 2006) (“Even
repeated rulings against one party to the arbitration will not establish bias absent some evidence of improper
motivation.”); Litkey v. United States, 510 U.S. 540, 555–56 (1994) (“A judge’s ordinary efforts at courtroom
administration—even a stern and short-tempered judge’s ordinary efforts at courtroom administration—remain
immune.”); Ballentine Books, Inc. v. Capital Distrib. Co., 302 F.2d 17, 18 (2nd Cir. 1962) (no evident partiality
when arbitrator asked “whether there was any possibility of settlement” and stated, after he was informed that there
was no such possibility, that “it was his tentative view that there should be an award for Ballentine”); United
Forming, Inc. v. Faulkner USA, LP, 350 F. App’x 948, 950 (5th Cir. 2009) (no evident partiality when arbitrator
suggested defenses and causes of action to one side).
8
 See supra note 6. Load Trail specifically complains that (1) the arbitrator stopped short of finding that Julian
backed into the path of the forklift driver, (2) the arbitrator omitted a finding that the forklift driver also was backing
up when Julian backed into his path, (3) the arbitrator omitted a finding that the forklift was making a beeping noise
when Julian backed into its path, (4) the arbitrator accepted testimony about Julian’s injury that does not rise to the
level of competent evidence, (5) the arbitrator omitted findings that the forklift driver was unfit or incompetent and
that Load Trail should have known it, (6) the arbitrator made no findings about what supervision Load Trail
provided, or as a reasonably prudent employer should have provided, to the forklift driver, (7) the arbitrator made no
findings to support a causal link between Load Trail’s supervision of the employee and Julian’s purported injuries
from that employee’s alleged negligence, (8) the arbitrator made no findings that Julian experienced, or will
experience, any mental anguish, (9) the arbitrator’s conclusions that the forklift driver and Load Trail were negligent
are not supported by the arbitrator’s findings, (10) there is no evidence in the record from which to conclude that the
forklift driver was negligent, (11) as highlighted by critical findings the arbitrator omitted, the arbitrator’s findings
                                                           10
review of an arbitrator’s decision on the merits.” Caughran, 354 F. App’x at 851 (FAA does not

include any ground on which to vacate award based on errors in interpretation or application of

law or mistakes in factfinding); see Fontaine v. Sport City Toyota, 544 F. App’x 529 (5th Cir.

2013) (belief that the weight of evidence established arbitrator’s bias fails to satisfy “onerous

burden” of demonstrating evident partiality); Bacon, 562 F.3d at 358 (there are no longer non-

statutory grounds for vacating arbitration awards); Cooper, 832 F.3d at 546 (arbitration award

“may not be set aside for a mere mistake of fact or law” (quoting Rain CII Carbon, L.L.C., 674

F.3d at 472)). As stated by the Supreme Court, “Courts are not authorized to review the

arbitrator’s decision on the merits despite allegations that the decision rests on factual errors,”

and the “fact that ‘a court is convinced [the arbitrator] committed serious error does not suffice to

overturn his decision.’” Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509

(2001).

          We, therefore, decline Load Trail’s invitation to do indirectly what we cannot do directly

—conduct a merits review of the arbitrator’s decision. We overrule this point of error.




do not support a conclusion that Load Trail was negligent, and (12) the arbitrator accorded weight to testimony no
reasonable person could find credible.
                                                       11
IV.   Conclusion

      We affirm the trial court’s judgment.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:      October 14, 2020
Date Decided:        January 7, 2021




                                                12